Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
See paragraph [0063] of the specification.
	Also note the incorrect publication number was given for the second U.S. Publication in the IDS filed 3/9/2021. Examiner found the correct reference US 2007/0136037 A1, so no additional action is necessary at this time.

Specification
The disclosure is objected to because of the following informalities:
In [0004] lines 1-5, is a run on sentence to the point of lack of clarity. The following amendments would provide clarification:
[0004] Such apparatuses can be subject to thermal stresses. For example, in the case of system malfunctions, special operating cases or start-up and shutdown processes expose the apparatus to high stress fluctuations. These high stress fluctuations can lead to material fatigue up to and including damage such as leakages, which can be associated with complex and cost-intensive repairs and unplanned system failures.
Appropriate correction is required.

Claim Objections
Claims 6-7 and 12 are objected to because of the following informalities: 
In claim 6 line 3, “the ongoing operation of the apparatus” should read “an ongoing operation of the apparatus” to avoid antecedent basis issues.
In claim 7 line 4, “during the operation of the apparatus” should read “during an operation of the apparatus” to avoid antecedent basis issues.
In claim 12 lines 1-2, “A machine readable storage medium having a computer program according to claim 11 stored on it.” should read “A machine readable storage medium storing a computer program according to claim 11.” to avoid antecedent basis issues.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one claim limitation that uses the word “means” and one claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 10 line 1, “computing unit” will be interpreted under 35 U.S.C. 112(f). The phrase “with means for” is used into conjunction with the computing unit, which invokes the rule. The specification does not contain sufficient structure to perform the claimed function of the computing unit. Therefore, this limitation is indefinite and rejected under 35 U.S.C. 112(b) below.
In claim 11 line 1, “computing unit” will be interpreted under 35 U.S.C. 112(f). Under step (A), “unit” is a generic placeholder; under step (B), “to perform the method according to claim 1” is functional language that modifies the generic placeholder; and under step (C), the claim is not modified by sufficient structural language to perform the claimed function. The specification does not contain sufficient structure to perform the claimed function of the computing unit. Therefore, this limitation is indefinite and rejected under 35 U.S.C. 112(b) below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(q). To conform with current U.S. practice and overcome this 112(b) rejection, amend two or more limitations from claim 1 to contain active steps rather steps written in passive voice. For example, claim 1 lines 1-4 read: 

1. 	A method for calculating the strength and the service life of a process apparatus through which fluid flows, wherein at a first time point temperatures prevailing at a plurality of different points of the apparatus are measured in order to obtain temperature measurement values,

For purposes of examination, this portion of claim 1 may be interpreted as:

1. 	A method for calculating a strength and a service life of a process apparatus through which fluid flows, comprising:
point, measuring temperatures prevailing at a plurality of different points of the apparatus values;

Claims 2 – 12 are rejected for incorporating by reference the indefinite language of claim 1.

With respect to claim 2, claim 2 recites the limitation "the results of the finite element methods determined at the second time point" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because “the results” has not previously been introduced, and could be referring to either “mechanical stresses” from claim 1 line 6 or “remaining service life” from claim 1 line 8. For purposes of examination, the limitation will be interpreted as:

2.	The method according to claim 1, wherein the data relating to the apparatuscomprises results of the finite element method determined at the second time point.


With respect to claim 10, the claim limitation “computing unit” in claim 10 line 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically,  (i) the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

With respect to claim 11, the claim limitation “computing unit” in claim 11 line 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically,  (i) the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

With respect to claim 12, claim 12 is rejected under 35 U.S.C. 112(b) for incorporating by reference the indefinite language of claim 11.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the focus of the claim may be interpreted as software or a signal which is not a process, machine, manufacture, composition of matter, or improvement thereof.

With respect to claim 10, “a computing unit with means for carrying out the method” may be interpreted as software, which falls within the category of software per se. See MEPE 2106.03(I).

With respect to claim 11, “A computing program that causes a computing unit to perform…” may be interpreted as software, which falls within the category of software per se. See MPEP 2106.03(I).

	With respect to claim 12, “A machine-readable storage medium having a computer program…” may be interpreted as a signal, which falls within the category of signal per se. See MPEP 2106.03(I). Applicant’s specification is silent about the definition of this term, and therefore, the medium can include transitory medium or signal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "A methodology for online calculation of temperature and thermal stress under non-linear boundary conditions" (Botto)
	With respect to claim 1, Botto teaches A method for calculating the strength and the service life of a process apparatus through which fluid flows (see generally FIG. 2 and accompanying description starting with fluid temperatures and ending with residual life calculation, [page 23 col 1 paragraph 1 line 1]-[page 23 col 2 paragraph 3 line 3]), wherein at a first time point temperatures prevailing at a plurality of different points of the apparatus are measured in order to obtain temperature measurement values (once off-line operations have been performed, on-line calculation of thermal stress can be carried out, where "on-line" refers to a first time, [page 23 col 1 paragraph 4 lines 1-3]; time histories of fluid temperatures are applied to reduced FEM thermal model and time histories of all the active temperatures are evaluated, [page 23 col 1 paragraph 1 bullet 1]), wherein the temperature measurement values are input into a finite element method as boundary conditions, in order to determine mechanical stresses prevailing at a plurality of different points in a material of the apparatus as stress values (time histories of boundary active temperatures are employed and time histories of thermal stress are evaluated by means of GFT, [page 23 col 1 paragraph 1 bullet 2]), wherein a remaining service life of the material of the apparatus is determined form the obtained stress values (once both temperature and stress are known at critical nodes, damage calculation and residual life can be performed by using fatigue criteria, [page 23 col 2 paragraph 2 lines 1-3]), wherein the remaining service life of the apparatus is further determine as a function of data relating to the apparatus determined at a second time point which is earlier than the first time point (damage calculation and residual life further based on offline operations where "offline" maps to the "second time earlier than first" including the full temperature fields applied to the full FE thermoelastic model in order to compute the Green's functions of thermal stress at critical nodes, [page 23 col 1 paragraph 2 line 1] and [page 23 col 1 paragraph 2 second bullet]).

	With respect to claim 2, Botto teaches all of the limitations of claim 1, as noted above. Botto further teaches wherein the data relating to the apparatus comprise the results of finite element methods determined at the second time point (offline operations include a full FE thermal model, [page 23 col 1 paragraph 2 bullet 1], and a full FE thermoelastic model, [page 23 col 1 paragraph 2 bullet 2]).

	With respect to claim 3, Botto teaches all of the limitations of claim 1, as noted above. Botto further teaches wherein the data relating to the apparatus further comprise temperature measurement values and/or temperature calculation values and/or mechanical stresses and/or strains and/or a remaining service life which were respectively determined at the second time point  (offline operations include a full FE thermal model, [page 23 col 1 paragraph 2 bullet 1], and a full FE thermoelastic model, [page 23 col 1 paragraph 2 bullet 2]).

	With respect to claim 4, Botto teaches all of the limitations of claim 1, as noted above. Botto further teaches wherein temperature distributions (full temperature field, [page 23 col 1 paragraph 2 bullet 1]) in the apparatus are obtained as temperature measurement values (unit increments at boundary nodes, [page 23 col 1 paragraph 2 bullet 1]).

With respect to claim 6, Botto teaches all of the limitations of claim 1, as noted above. Botto further teaches wherein the boundary conditions for the finite element method are obtained in the form of the temperature measurement values during the ongoing operation of the apparatus (active boundary temperatures are employed as inputs, [page 24 col 2 paragraph 6 lines 2-4]; see also arrow labeled “temperatures at boundary ‘active’ nodes” in FIG. 2, which is part of the ON-LINE section [page 23]).

With respect to claim 7, Botto teaches all of the limitations of claim 1, as noted above. Botto further teaches wherein the execution of the finite element method and/or the determination of the mechanical stress and/or the determination of the remaining service life are carried out during the operation of the apparatus and/or in a remote computing unit (once both temperature and stress are known at critical nodes, damage calculation and residual life can be performed by using fatigue criteria, [page 23 col 2 paragraph 2 lines 1-3]; see FIG. 2 box labeled “damage calculation” is in the ON-LINE section, [page 23]).

With respect to claim 9, Botto teaches all of the limitations of claim 1, as noted above. Botto further teaches wherein no thermo-hydraulic simulation model is created, wherein the finite element method and the determination of mechanical stress are carried out without a thermo-hydraulic simulation model, wherein, in particular, boundary conditions for the finite element method are not determined by a thermo-hydraulic simulation model (boundary temperatures are input directly into the model, [page 24 col 2 paragraph 7 lines 1-4]; meaning there are no CFD calculations coupled to the FEM).

	With respect to claim 10, Botto teaches all of the limitations of claim 1, as noted above. Botto further teaches A computing unit with means for carrying out the method according to claim 1 (A methodology for on-line calculation [Title], where “on-line” means the calculations are controlled by or through a computer).

	With respect to claim 11, Botto teaches all of the limitations of claim 1, as noted above. Botto further teaches A computing program that causes a computing unit to perform the method according to claim 1 when it is executed on the computing unit (A methodology for on-line calculation [Title], where “on-line” means the calculations are controlled by or through a computer; further mention of simulating transients indicates the methodology is executed as a program, [page 24 col 2 paragraph 5 lines 1-2]).
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as taught by "A methodology for online calculation of temperature and thermal stress under non-linear boundary conditions" (Botto) in view of US 9,797,786 B2 (Bertrand)

	With respect to claim 5, Botto teaches all of the limitations of claim 1, as noted above. Botto further teaches wherein the temperature measurement values are obtained (problem is defined as temperature and stress cannot be monitored directly by placing transducers in critical areas of component, [page 21 col 1 paragraph 2 lines 1-3]; so active boundary temperatures are employed as inputs instead, [page 24 col 2 paragraph 6 lines 2-4]; see also arrow labeled “temperatures at boundary ‘active’ nodes” in FIG. 2, [page 23]).
	Botto does not teach by means of fiber-optic temperature sensors, in particular by means of fiber Bragg grating sensors.
	However, Bertrand teaches by means of fiber-optic temperature sensors, in particular by means of fiber Bragg grating sensors ([col 2 ln 5-15]).
It would have been obvious to one skilled in the art before the effective filing date to combine Botto with Bertrand because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Botto discloses a system and method that teaches all of the claimed features except for and FBG specifically. Botto provides a relationship relating boundary temperatures T_bo to a thermal stress component σ at coordinate X_cr (Botto [page 24 col 2 paragraph 6 lines 1-4]; see also equation (14), [page 25]). Bertrand teaches that “spot” sensors of the Bragg grating type may be placed judiciously at places at which temperature measurement in necessary, (Bertrand [col 2 ln 5-15]). A person having skill in the art would have a reasonable expectation of successfully obtaining active boundary temperatures in the system and method of Botto by modifying Botto with the spot sensors of Bragg grating type of Bertrand. Therefore, it would have been obvious to combine Botto with Bertrand to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as taught by "A methodology for online calculation of temperature and thermal stress under non-linear boundary conditions" (Botto) in view of DE 10 2009 042 994 A1 (Hecht)
With respect to claim 8, Botto teaches all of the limitations of claim 1, as noted above. Botto further teaches wherein the process apparatus through which a fluid flows (temperature and thermal stress in machines and structures has grown in importance, [page 21 col 1 paragraph 1 lines 1-5]; where the key idea is that temperatures at the boundaries of the model are evaluated by time integration of a reduced FE model having fluid temperatures as inputs, [page 23 col 1 paragraph 1 lines 1-6]).
Botto does not teach being designed as a heat exchanger, in particular as a plate heat exchanger or spiral or coiled heat exchanger, or as a column or as a container for phase separation.
However, Hecht teaches being designed as a heat exchanger, in particular as a plate heat exchanger or spiral or coiled heat exchanger, or as a column or as a container for phase separation (see inventive method, [0010]; applied to plate heat exchanger, [0025]).
It would have been obvious to one skilled in the art before the effective filing date to combine Botto with Hecht because this is (B) Simple substitution of one known element for another to obtain predictable results. Botto contains a device and method which differs from the claimed device by the substitution of a generic machine that experiences thermal stress (Botto [page 21 col 1 paragraph 1 lines 1-3]) with a plate fin heat exchanger (Hecht [0025]). Both generic machines and structures (Botto) and plate fin heat exchangers (Hecht [0025]) are known in the art, and the functional necessity of predicting the failure of a generic machine or structure (Botto [page 23 col 1 paragraph 1 lines 1-5] and a plate fin heat exchanger (Hecht [0004], [0007]) is known in the art. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable because the configuration of the Plate Heat Exchanger in Hecht [0026] could be use in the processes of Botto (See Fig. 2 page 23]). One having ordinary skill in the art would have recognized that substituting the two components using a similar process would yield the predictable result of calculating residual life (Botto [page 23 col 2 paragraph 2 lines 1-3]) which could be used to calculate component failure/lifetime of a Plate Heat Exchanger (Hecht [0025]) in order to extend its life, (Hecht [0011] line 6). Therefore, it would have been obvious to combine Botto with Hecht to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 12, Botto teaches all of the limitations of claim 11, as noted above. Botto does not teach A machine-readable storage medium having a computer program.
	However, Hecht teaches A machine-readable storage medium having a computer program (method includes comparison steps performed by a control device , [0010] line 10; data records are determined and transferred to memory of control device to perform calculations, [0022] lines 1-6]).
It would have been obvious to one skilled in the art before the effective filing date to combine Botto with Hecht because this is applying a known technique of using a control device with a memory (Hecht) to a known method (Botto) ready for improvement to yield predictable results. Botto is the base reference that teaches all limitations except for a specific control device with a memory for carrying out the calculations. Botto is ready for improvement because the methodology could be applied to specific devices such as a Plate Heat Exchanger if a specific hardware configuration of electronic components was provided. Hecht teaches a known application of a heat exchanger with a configuration including temperature sensors connected to a control device via data lines, (Hecht [0043] lines 9-12]). The control device further includes memory to perform the necessary calculations, (Hecht [0022] lines 1-6). One having ordinary skill in the art would have recognized that applying the known application in Hecht of controlling a plate heat exchanger would yield the predictable result of making the algorithm and methods of Botto applicable to a specific device. Therefore, it would have been obvious to combine Botto with Hecht to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
 	
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Lifetime Estimation Of Aluminum Plate Fin Heat Exchangers” (Holzl) – steady state and dynamic process simulation to determine the mechanical and thermal stresses for evaluation of the lifetime of plate fin heat exchanger, [page 2 col 1 paragraph 1 lines 1-3].
U.S. Pub. 20070005527 A1 (Parthasarathy) – FIG. 2 teaches a basic “lifing system”, where over the life of the component, as new measured operating conditions 204 are taken, they can be used to repeatedly update the calculation of the remaining life. Thus, the lifing system 200 can more accurately calculate the remaining life of a component, [0027] lines 1-12.
U.S. Pub. 2017/0372196 A1 (Tradia) – method teaches inputting one or more first data inputs into a mechanistic model, [0010] lines 1-3; and using the results to train an expert system, [0011] lines 5-6; where the system is specifically created to assess the remaining life of equipment caused by hydrogen induced cracking, [0006] lines 1-11. 
US 20110137575 A1 (Koul) – iii) performing finite element (FE) based non-linear thermal-mechanical stress-strain analysis as a function of the variability in real time thermal-mechanical loads using an real-time FE solver and performing damage accumulation analysis using materials microstructure and internal state variable based damage and fracture models taking into account the quantitative variability in microstructural parameters in a given row of gas path components or other rotating components in a fleet of engines, [claim 6] limitation (iii).
US 20150227658 A1 (Perrson) - 28. A method, comprising: receiving a first set of load input data resulting from a first set of load sessions during operation of a machine that includes a component; calculating at least one of stresses, strains and temperatures for a critical area of said component using a numerical calculation model; predicting life consumption of said component based on said at least one of the numerically calculated stresses, strains and temperatures; and generating said simplified calculation model defining a relationship between load input data and predicted life consumption by: assigning a plurality of linear difference equations for said simplified calculation model; and calculating parameters of said plurality of linear difference equations based on said relationship between the first set of load input data and said numerically calculated predicted life consumption, [claim 28].	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148